EXHIBIT A
4/29/2021 Squitieri & Fearon LLP Files Class Action Suit Against China XD Plastics Company Limited - MarketWatch

Press Release

Squitieri & Fearon LLP Files Class Action Suit
Against China XD Plastics Company Limited

Published: March 2, 2021 at 11:31 p.m. ET

The MarketWatch News Department was not involved in the creation of this content.

New York, New York, Mar 02, 2021 (Newsfile Corp via COMTEX) -- New York, New York--(Newsfile
Corp. - March 2, 2021) - Squitieri & Fearon LLP today announced that it filed a class action seeking to
represent stockholders of China XD Plastics Company Limited ("China XD") (NASDAQ : CXDC) who
purchased their stock before September 30, 2020 (the "Class Period"). This action was filed in the
Eastern District of New York and is captioned Joshua Schmitt, Individually and on Behalf of All Others
Similarly Situated v. China XD Plastics Company, Limited, et al., No.1:20-cv-06028-NGG-SJB. An Amended
Class Action Complaint was filed on or about February 5, 2021.

The Private Securities Litigation Reform Act of 1995 permits any investor who purchased China XD
stock during the Class Period to seek appointment as lead plaintiff in the China XD class action lawsuit. A
lead plaintiff is generally the movant with the greatest financial interest in the relief sought by the
putative class who is also typical and adequate of the putative class. A lead plaintiff acts on behalf of all
other class members in directing the China XD class action lawsuit.

The lead plaintiff can select a law firm of its choice to litigate the China XD class action lawsuit. An
investor's ability to share in any potential future recovery of the China XD class action lawsuit is not
dependent upon serving as lead plaintiff. If you wish to serve as lead plaintiff in the China XD class action
lawsuit, you must move the Court no later than 60 days from March 2, 2021. If you wish to discuss the
China XD class action lawsuit or have any questions concerning this notice or your rights or interests,
please contact plaintiff's counsel, Lee Squitieri of Squitieri & Fearon LLP, at (212) 421-6492 or via e-mail
at lee@sfclasslaw.com.

The China XD class action lawsuit charges China XD and certain of its officers with violations of the
Securities Exchange Act of 1934. China XD is a specialty chemical company. The Company is engaged in
the research, development, manufacture and sale of modified plastics for automotive applications in
China and to a lesser extent, in Dubai, the United Arab Emirates (UAE). The Company operates in the
modified plastics segment. Through its subsidiaries, Heilongjiang Xinda Enterprise Group Company
Limited (HLJ Xinda Group) and AL Composites Materials FZE (Dubai Composites), the Company
manufactures and sells polymer composite materials (including modified plastics), for automotive

wee end
nttps://www.marketwatch.com/ press-release/squitieri-fearon-lip-files-class-action-suit-against-china-xd-plastics-company-limited-2021 -03-02 1/4
4/29/2021 Squitieri & Fearon LLP Files Class Action Suit Against China XD Plastics Company Limited - MarketWatch
ApplicalloOns,

The complaint alleges that, throughout the Class Period, defendants violated the federal securities laws
by disseminating false and misleading statements to the investing public and/or failing to disclose
adverse facts pertaining to the Company's business, operations and prospects. Specifically, defendants
knew, or recklessly disregarded, but failed to disclose the following adverse facts: (a) agreeing to sell
China XD without first taking steps to ensure that Class members would obtain adequate, fair and
maximum consideration through a fair process under the circumstances; and (b) engineering the Merger
to benefit China XD's founder Han and the Buyer Group without regard for China XD's public
stockholders. Accordingly, this action seeks, inter alia, to enjoin the proposed closing of the Merger and
rescinding the vote approving the Merger.

NOW PLAYING:
More Colleges Say Covid-19 Vaccines Will Be Mandatory in the Fall

Fo

 

a

 

Visit our Video Center

Squitieri & Fearon, LLP is one of the Nation's leading law firms representing investors in securities
litigation. Squitieri & Fearon has been recognized by courts throughout the country for its high-quality
and professional experience handling complex lawsuits, particularly in the fields of securities, ERISA,
wage and hour, mass torts, shareholder derivative actions and antitrust claims. Squitieri & Fearon
attorneys are consistently recognized by courts, professional organizations and the media as leading
lawyers in the industry. Please visit http://www.sfclasslaw.com for more information.

Contact:
https:/Awww.marketwatch.com/press-release/squitieri-fearon-llp-files-class-action-suit-against-china-xd-plastics-company-limited-202 1-03-02 2/4
4/29/2021 Squitieri & Fearon LLP Files Class Action Suit Against China XD Plastics Company Limited - MarketWatch

wer eee

Squitieri & Fearon, LLP
Lee Squitieri (212) 421-6492

lee@sfclasslaw.com

To view the source version of this press release, please visit
https://www.newsfilecorp.com/release/75872

COMTEX_382033980/2523/2021-03-02T23:31:07

https:/Avww.marketwatch.com/press-release/squitieri-fearon-lip-files-class-action-suit-against-china-xd-plastics-company-limited-2021-03-02 3/4
4/29/2021

Squitieri & Fearon LLP Files Class Action Suit Against China XD Plastics Company Limited - MarketWatch

Is there a problem with this press release? Contact the source provider Comtex at editorial@comtex.com. You

can also contact MarketWatch Customer Service via our Customer Center.

copyright (c) newsfile corp. 2021. all rights reserved

The MarketWatch News Department was not involved in the creation of this content.

Compare Brokerage Accounts ®

Account Minimum

$

10,000

Trading Options

Annuities
Bonds
CDs
ETFs
Forex
Futures

International
Investments

Mutual Funds
Options
Stocks

BROKER

Sponsored

4 TradeStation

Acct. Min: $0
Commission-Free Trading on Stocks, ETFs &
Options. Open an Account Today!

Sponsored

Ameritrade’

Ad Disclaimer

STOCK FEES

$0.00

per Trade

$0.00

per Trade

SMARTASSET.COM

https:/Avww.marketwatch.com/press-release/squitieri-fearon-llp-files-class-action-suit-against-china-xd-plastics-com pany-limited-2021-03-02 4/4
